                       No. 6:20-cv-00373

                 James Anthony Roy,
                        Plaintiff,
                           v.
      Commissioner, Social Security Administration,
                      Defendant.


                           ORDER

    Plaintiff filed this civil action pursuant to § 205(g) of the
Social Security Act for judicial review of the Commissioner’s
denial of his application for Social Security benefits. Doc. 1.
This case was referred to United States Magistrate Judge John
D. Love (Doc. 3), who issued a report and recommendation
that the decision of the Commissioner be reversed and that
this case be remanded to the Commissioner of the Social Se-
curity Administration for further proceedings consistent with
the opinion of the court. Doc. 18.
    Neither party has filed objections to Judge Love’s report
and recommendation. The court therefore reviews the magis-
trate judge’s findings for clear error or abuse of discretion and
reviews his legal conclusions to determine whether they are
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221
(5th Cir. 1989) (holding that, if no objections to a magistrate
judge’s report are filed, the standard of review is “clearly er-
roneous, abuse of discretion, and contrary to law”).
   Having reviewed the magistrate judge’s report (Doc. 18),
and being satisfied that it contains no clear error, the court ac-
cepts its findings and recommendations. The decision of the
Commissioner is reversed, and this case is remanded to the
Commissioner of the Social Security Administration for pro-
ceedings consistent with this court’s opinion.
So ordered by the court on May 10, 2021.



           J. C AMPBELL B ARKER
         United States District Judge




     -2-
